Nichols, Judge.
In the instant case, arising out of condemnation proceedings brought by the State Highway Department of Georgia, both the condemnor and the condemnee appealed from the award of the appraisers within ten days from the date of such award and the judgment of the court thereon. No tender, as required under the decision of the Supreme Court in Woodside v. City of Atlanta, 214 Ga. 75 (103 S. E. 2d 108), was made by the condemnor, and the condemnee’s motion to dismiss the condemnor’s appeal was sustained, and the condemnee was allowed to dismiss its own appeal without the consent of the condemnor. Held:
Under the decision of the Supreme Court in the Woodside case, and the decision of this court in State Highway Dept. v. Blalock, 98 Ga. App. 630 (106 S. E. 2d 552), the appeal of the condemnor was properly dismissed. However, the appeal of the condemnee should not have been dismissed without the consent of the condemnor (State Highway Dept. v. Blalock, supra; State Highway Board v. Long, 61 Ga. App. 173, 6 S. E. 2d 130), and such judgment must be reversed.

Judgments affirmed in part and reversed in part.


Felton, C. J., and Quillian, J., concur.